Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the pulling shaft” in claim 12 and “the limiting groove” in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 1 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "5" had been used to designate “RTK antenna” instead of “4”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“Limiting groove 1003” is not shown in the drawings.
Fig. 3 and 6-7 do not include “landing gear quick release latch 8” mentioned in para [0044], line 4.
Fig. 3 does not include “fixed knob 701” mentioned in para [0037], line 3.
Fig. 6 does not include “rotating shaft 6” mentioned in para [0036], line 5-6 and “rotating shaft 8021” mentioned in para [0066], line 6.
Fig. 7 does not include ”body connection portion 9” and “control mechanism 802” mentioned in para [0050], line 2-3 and “clamping mechanism 801” mentioned in para [0051], line 4-5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para [0002], line 1: “the field of aircraft technology” should read “field of aircraft technology”.
Para [0003], line 1-2: “the difference of the observed carrier phase” should read “difference of observed carrier phase”.
Para [0003], line4: “the coordinates” should read “coordinates”.
Para [0003], line4: “the continued development”” should read “continued development”.
Para [0004], line 2: “the positioning” should read “positioning”
Para [00004], line 3: “the installation requirements of the antenna spacing and the antenna height” should read “installation requirements of antenna spacing and antenna height”.
Para [0005], line 1-2: “the relatively large fixed onboard antenna” should read “relatively large fixed onboard antenna”.
Para [0005], line 2: “the portability” should read “portability”.
Para [0005], line 4: “the smaller fixed mounting bracket” should read “smaller fixed mounting bracket”.
Para [0007], line 3: the term “the antenna mounting gear” is not clear if Applicant means the antenna mounting bracket or something different.
Para [0007], line 8-9: “the landing gear base” should read “the landing gear”.
Para [0030], line 13: “the connecting parts” is not clear what Applicant means.
Para [0032], line 9: “the perforamnce” should read “the performance”.
Para [0037], line 1: it is not clear what “the two implementation methods” are. Only one implementation method mentioned in para [0031], line 5 is the implementation method of the rotational connection.
Para [0040], line 1-2: “the fixed screw 701” should read “the fixed screw 7011”.
Para [0041], line 1: “the fixed screw 70111” should read “the fixed screw 7011’.
Para [0042], line 5-6: “the fixing method” is not clear what method Applicant means. 
Para [0044], line 3: “landing gear base 5” should read “landing gear base 3”.
Para [0051], line 6: “a second wheel portion” should read “a second wheel portion 80232”.
Para [0062], line 14: “be effectively ensure” should read “be effectively ensured”.
Para [0064], line 4: “the stable connection between the landing gear 5 and the landing gear 5” should be corrected. The term “the landing gear 5” is repeated.
Appropriate correction is required.

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:
In claim 1, line 12-13:  “the landing gear base are on the same side of the landing gear base” should read “the landing gear are on the same side of the landing gear base”.
In claim 18, line 2: “beingdisposed” should read “being disposed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the antenna mounting gear" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if Applicant means “the antenna mounting bracket” or something different. For the purpose of examination, Examiner interprets “the antenna mounting gear” as “the antenna mounting bracket”. Claims 2-20 inherit the indefiniteness of claim 1 and subsequently rejected.
Claim 20 recites the limitation "the rotating shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if Applicant means the rotating shaft 6 connected to the mounting bracket or the rotating shaft 8021 in the control mechanism.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yanxin et al, CN204289684U (hereinafter Yanxin) in view of Yun et al, CN202423532U (hereinafter Yun).
Regarding claim 1, as best understood, Yanxin discloses a body (Fig. 1, page 5, Embodiment, line 2: fuselage 10);

an antenna mounting bracket connected to the landing gear (Fig. 2, page 5, Embodiment, line 3: undercarriage 30 comprises foot rest 301 and the antenna module 40 is arranged on foot rest 301), the antenna mounting bracket including: a mounting base for mounting an RTK antenna (Fig. 2: the area in the blue circle is for mounting the antenna module 40).
[AltContent: oval]
    PNG
    media_image1.png
    605
    1054
    media_image1.png
    Greyscale

Yanxin does not disclose a mounting bracket that is connected to the mounting base;
a landing gear base for connecting to the landing gear, the landing gear base being rotatably connected to the mounting bracket; 
wherein the mounting bracket is in an extended state when the RTK antenna and the landing gear are respectively located on an upper and a lower side of the landing gear base; and the mounting bracket is in a folded state when the RTK antenna and the landing gear base are on the same side of the landing gear base.

a landing gear base for connecting to the landing gear, the landing gear base being rotatably connected to the mounting bracket (Fig. 1: the upper section including elements 5-8, i.e. the landing gear base, connecting to the lower section including elements 1-5, i.e. the landing gear, the upper section is rotatably connected to the antenna elevating arm at the hinge of bracket 5); 
wherein the mounting bracket is in an extended state when the RTK antenna and the landing gear are respectively located on an upper and a lower side of the landing gear base (Fig. 1: the antenna elevating arm is in an extended state when antenna pedestal 9 and elements 1-4 are located on upper and lower side of the end of the rods 6-7, representing by the dotted line in the below figures); and the mounting bracket is in a folded state when the RTK antenna and the landing gear base are on the same side of the landing gear base (Fig. 2: the antenna mounting arm is in folded state when the antenna pedestal 9 and elements 1-4 are on the same side of the end of the rods 6-7).
[AltContent: textbox (The dotted line represents the connection between the upper section (the landing gear base) and the lower section (the landing gear base))][AltContent: textbox (Fig. 1: Extended state)][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    554
    591
    media_image2.png
    Greyscale


[AltContent: connector][AltContent: textbox (Fig. 2: Folded state)]
    PNG
    media_image3.png
    228
    647
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a landing gear base and a mounting bracket arranged as taught in Yun in the UAV as taught by Yanxin in order to create a collapsible antenna mount for the purpose of improving the mobility of the design (Yun, page 2, Background technology).
Regarding claim 2, as best understood, Yanxin does not disclose the landing gear base is rotatably connected to the mounting bracket by a rotating shaft.
Yun further discloses the landing gear base is rotatably connected to the mounting bracket by a rotating shaft (Fig. 1, page 1, Abstract: the elevating levers 6-7 are hinged with the trapezoidal bracket 5. 
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a landing gear base rotatably connected to a mounting bracket as taught in Yun in the UAV taught by Yanxin for the purpose of  folding down the antenna for storing during travel and raising the antenna to avoid signal obstruction during operation (Yun, page 2, Background technology).
Regarding claim 3, as best understood, Yanxin does not disclose the antenna mounting bracket further includes a locking device that is cooperating with the rotating shaft for locking in an operating state of the mounting bracket.
Yun discloses the antenna mounting bracket further includes a locking device that is cooperating with the rotating shaft for locking in an operating state of the mounting bracket (Fig. 3: the antenna elevating arm includes the hydraulic cylinder 2 and 8 cooperating with the rotating hinge at the trapezoidal bracket 5 to lock at the lifting state).
[AltContent: textbox (Fig. 3)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Hydraulic cylinder 2)][AltContent: textbox (Hydraulic cylinder 8)]
    PNG
    media_image4.png
    747
    447
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a locking device in the mounting bracket as taught in Yun in the UAV as taught by Yanxin  for the purpose of locking the mounting bracket at a desired position to assure the stability of the antenna’s operation (Yun, page 3, para 10).

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yanxin et al, CN204289684U in view of Yun et al, CN202423532U as applied to claims 1-3 above, and further in view of Nakatani, US Patent No. 4562985.
Regarding claim 4, as best understood, Yanxin and Yun do not disclose the locking device includes a fixed knob connected to the rotating shaft, the mounting bracket being in a locked state when the fixed knob is tightened and the mounting bracket being in an unlocked state when the fixed knob is loosened.

It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a fixed knob connected to the rotating shaft as taught by Nakatani in the mounting bracket in an UAV as taught by Yanxin and Yun for the purpose of locking the rotating bracket at a desired position (Nakatani, col. 3, line 55-56).
Regarding claim 5, as best understood, Yanxin and Yun do not disclose a fixed knob connected to the mounting bracket, the fixed knob includes a fixed screw for screwing with the landing gear base; the mounting bracket is in a locked state when the fixed screw is screwed to the landing gear base; and the mounting bracket is in an unlocked state when the fixed screw is separated from the landing gear base.
Nakatani discloses a fixed knob connected to the mounting bracket (Fig. 1: knob 56 is connected to the platform 41 and hinge 27), the fixed knob includes a fixed screw (Fig. 1: knob 56 has screw 54) for screwing with the landing gear base (Fig. 1, col. 3, line 39-41: screw 54 screws into hole 30 of the hinge portion 27 which is connected to tilt arm 21, i.e. landing gear base, see col. 2, line 61-62); the mounting bracket is in a locked state when the fixed screw is screwed to the landing gear base; and the mounting bracket is in an unlocked state when the fixed screw is separated from the landing gear base (Fig. 1, col. 3, line 46-57: the platform 41 is locked at any desired position when the threaded end of the screw 54 moves into the threaded hole 30 of hinge section 27 which is connected to tilt arm 21, see col. 2, line 61-62, so when the threaded end of the screw 54 moves out of hole 30, the platform 41 can rotate about an axis of the hinge 27).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Landing gear base)][AltContent: textbox (Landing gear)][AltContent: textbox (Rotating bracket)][AltContent: oval][AltContent: rect][AltContent: oval]
    PNG
    media_image5.png
    629
    524
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the fixed knob connected to the rotating shaft and included a fixed screw as taught in Nakatani to the mounting bracket in an UAV as taught by Yanxin and Yun for the purpose of locking the rotating bracket at a desired position (Nakatani, col. 3, line 55-56).
Regarding claim 6, as best understood, Yanxin and Yun do not disclose a fixed rotating head connected to the fixed screw, and the fixed rotating head is disposed at an end of the fixed screw for driving the fixed screw to rotate.
Nakatani discloses a fixed rotating head connected to the fixed screw (Fig. 1: knob 56 connected to screw 54), and the fixed rotating head is disposed at an end of the fixed screw for driving the fixed screw to rotate (Col. 3, line 42-43: the opposite end of the screw 54 is provided with a winged knob 
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a fixed rotating head connected to the fixed screw as taught in Nakatani to the mounting bracket in an UAV as taught in Yanxin and Yun for the purpose of locking the rotating bracket at a desired position (Nakatani, col. 3, line 55-56).
Regarding claim 7, as best understood, Yanxin and Yun do not disclose a connecting base is disposed on the mounting bracket, and the fixed knob abuts against the connecting base.
Nakatani discloses a connecting base is disposed on the mounting bracket (Fig. 1: the gray colored area in the below image is the connecting base which is disposed on the platform 41) , and the fixed knob abuts against the connecting base (Fig. 1: the knob 56 is connected to the connecting base).
[AltContent: arrow][AltContent: textbox (Connecting base)]
    PNG
    media_image6.png
    629
    524
    media_image6.png
    Greyscale


Regarding claim 8, as best understood, Yanxin and Yun do not disclose a through hole for the fixed screw to pass through is disposed on the connecting base.
Nakatani discloses a through hole for the fixed screw to pass through is disposed on the connecting base (Fig. 1: bore 42 is disposed on the gray colored area in the above image for the screw 54 passing through).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a through hole for the fixed screw to pass through as taught in Nakatani to the mounting bracket in an UAV as taught by Yanxin and Yun for the purpose of locking the rotating bracket at a desired position (Nakatani, col. 3, line 55-56).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yanxin et al, CN204289684U in view of Yun et al, CN202423532U as applied to claim 1 above, and further in view of Jin-Huei, TW Pub. No. M316949U.
As best understood, Yanxin does not disclose a landing gear quick release latch connected to the landing gear base for locking in a connection state of the landing gear and the landing gear base.
Jin-Huei discloses a quick release latch connected to the landing gear base for locking in a connection state of the landing gear and the landing gear base (Fig. 1: the quick release latch 4 connected to the body 1 for locking the connection between body 1 and body 2).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a quick release latch taught in Jin-Huei to the mounting bracket of an UAV as taught .   
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yanxin et al, CN204289684U in view of Yun et al, CN202423532U as applied to claims 1-2 above, and further in view of Yu et al, CN Pub. No. 204587303U (hereinafter Yu).
Regarding claim 15, as best understood, Yanxin and Yun do not disclose a body connection portion is disposed on the landing gear base, and the body connection portion is connected to the body of the UAV.
Yu discloses a body connection portion is disposed on the landing gear base (Fig. 3: the first fixation kit 221 is located on 222), and the body connection portion is connected to the body of the UAV (Fig. 4-5, Page 4, para. 3: the first fixation kit 221 comprises body 2211 used to connect to fuselage 1).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a body connection portion as taught in Yu to the landing gear base in an AUV as taught in Yanxin and Yun in order to improve the landing effect (Yu, page 5, para. 1).
Regarding claim 16, as best understood, Yanxin and Yun do not disclose the body connection portion is screwed onto the landing gear base.
Yu discloses the body connection portion is screwed onto the landing gear base (Fig. 1, page 5, para.1, line 1-2: body 2211 connected with the second fixation kit 222 thought the rotating shaft 2216).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the body connection portion screwed onto the landing gear base taught in Yu to landing gear base in an UAV as taught in Yanxin and Yun in order to improve the landing effect (Yu, page 5, para. 1).
Regarding claim 17, as best understood, Yanxin and Yun do not disclose a rotation positioning mechanism connected to the landing gear base for preventing the rotation of the landing gear relative to the landing gear base.
Yu discloses a rotation positioning mechanism connected to the landing gear base for preventing the rotation of the landing gear relative to the landing gear base (Fig. 1, fig. 3, page 5, para. 9, line 3-4: one first fastener is used to affix that sleeve 2222 runs through tapped bore 2224, connecting bore 213, unthreaded hole 2225 and buffer arm 211 to prevent the movement of arm 211 relative to sleeve 2222).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the rotation positioning mechanism as taught in Yu to the landing gear base in an UAV as taught by Yanxin and Yun for the purpose of avoiding impulsive force and improve landing stability (Yu, page 5, para. 8).

Allowable Subject Matter
Claims 10-14 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 10, patentability exists, at least in part, with the claimed features of “a clamping mechanism connected to the landing gear base and symmetrically disposed on both sides of .the landing gear for clamping and releasing the landing gear; and a control mechanism connected to the clamping mechanism for controlling the clamping mechanism”.
Regarding dependent claim 18, patentability exists, at least in part, with the claimed features of “a plurality of positioning bases uniformly disposed inside a sleeve, the sleeve being disposed on the 
Regarding dependent claim 20, patentability exists, at least in part, with the claimed features of “a limiting groove disposed at an end of the landing gear for cooperating with the rotating shaft to prevent the landing gear from rotating”.
However, the prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Claims 11-14 and 19 depend directly or indirectly therefrom and are included in the allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/Examiner, Art Unit 2845